          Case 5:17-cv-02514-JGB-SHK Document 87 Filed 10/18/18 Page 1 of 5 Page ID #:910
  Name and address:
Robert J. Herrington (234417) Robert S. Freund (287566)
GREENBERG TRAURIG LLP
1840 Century Park East, Suite 1900 Los Angeles, CA 90067
TEL: 310-586-7700; FAX: 310-586-7800
herringtonr@gtlaw.com; freundr@gtlaw.com
                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA
RAUL NOVOA, individually and on behalf of all others  CASE NUMBER
similarly situated                                   5:17-cv-02514-JGB-SHK
                                                             Plaintiff(s),
                   v.
                                                                                 APPLICATION OF NON-RESIDENT ATTORNEY
THE GEO GROUP, INC.                                                                    TO APPEAR IN A SPECIFIC CASE
                                                          Defendant(s),                       PRO HAC VICE
  INSTRUCTIONS FOR APPLICANTS
  (1) The attorney seeking to appear pro hac vice must complete Section I of this Application, personally sign, in ink, the certification in
      Section II, and have the designated Local Counsel sign in Section III. ELECTRONIC SIGNATURES ARE NOT ACCEPTED. Space to
      supplement responses is provided in Section IV. The applicant must also attach a Certificate of Good Standing (issued within the last 30
      days) from every state bar to which he or she is admitted; failure to do so will be grounds for denying the Application. Scan the
      completed Application with its original ink signature, together with any attachment(s), to a single Portable Document Format (PDF) file.
  (2) Have the designated Local Counsel file the Application electronically using the Court's CM/ECF System ("Motions and Related Filings
      => Applications/Ex Parte Applications/Motions/Petitions/Requests => Appear Pro Hac Vice (G-64)"), attach a Proposed Order (using
      Form G-64 ORDER, available from the Court's website), and pay the required $400 fee online at the time of filing (using a credit card).
      The fee is required for each case in which the applicant files an Application. Failure to pay the fee at the time of filing will be grounds for
      denying the Application. Out-of-state federal government attorneys are not required to pay the $400 fee. (Certain attorneys for the
      United States are also exempt from the requirement of applying for pro hac vice status. See L.R. 83-2.1.4.) A copy of the G-64 ORDER in
      Word or WordPerfect format must be emailed to the generic chambers email address. L.R. 5-4.4.2.
 SECTION I - INFORMATION
 Ellison, Dawn, A.
  Applicant's Name (Last Name, First Name & Middle Initial)                                            check here if federal government attorney
 GREENBERG TRAURIG LLP
 Firm/Agency Name
 2101 L Street, N.W. Suite 1000                                              202-331-3100                           202-331-3101
                                                                             Telephone Number                       Fax Number
 Street Address
 Washington, D.C. 20037                                                      ellisond@gtlaw.com
 City, State, Zip Code                                                                                   E-mail Address
 I have been retained to represent the following parties:

 THE GEO GROUP, INC.                                                           Plaintiff(s)    Defendant(s)        Other:
                                                                               Plaintiff(s)    Defendant(s)        Other:
 Name(s) of Party(ies) Represented

 List all state and federal courts (including appellate courts) to which the applicant has been admitted, and provide the current status of his or
 her membership. Use Section IV if more room is needed, or to provide additional information.
                    Name of Court                            Date of Admission           Active Member in Good Standing? (if not, please explain)
District of Columbia Bar                                  October 1, 1999              Yes
North Carolina                                            August 29, 1998              Inactive (see section IV below)
U.S. Dist. Ct. for the Dist. of Maryland                  April 20, 2018               Yes
 G-64 (07/18)                APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE                                      Page 1 of 3
WDC 373815618v1


                                                                                                                               American LegalNet, Inc.
                                                                                                                               www.FormsWorkFlow.com
   Case 5:17-cv-02514-JGB-SHK Document 87 Filed 10/18/18 Page 2 of 5 Page ID #:911



  List all cases in which the applicant has applied to this Court for pro hac vice status in the previous three years (continue in Section IV if
  needed):




 If a!!}' pro hac vice applications submitted within the past three (3) years have been denied by the Court, please explain:




 Has the applicant previously registered as a CM/ECF user in the Central District of California?            D     Yes     IZ.] No
 If yes, was the applicant's CM/ECF User account associated with the e-mail address provided above?         D     Yes     0    No


                                                                                                Previous E-mail Used (if applicable)

 Attorneys must be registered for the Court's Case Management/Electronic Case Filing ("CMIECF") System to be admilled to practice pro hac vice
 in this Court. Submission of this Application will constitute your registration (or re-registration) as a CMIECF User.!( the Court signs an Order
 granting your Application, you will either be issued a new CMIECF login and password, or !he existing account you identified above will be
 associated with your case. Pursuant to l,ocal Rule 5-3.2.3, registering as a CM/ECF User is deemed consent, for purposes of Fed. R. Civ. P.
 5(b)(2)(E), to electronic service ofdocuments through !he CMIECF System. You have the right to withhold or revoke your consent to electronic
 service al any time; simply complete and return a Central District Electronic Service Exemption Form (Form G-05, available from the Court's
 website). If the Court receives an Electronic Service Exemption F'ormfrom you, you will no longer receive notice by e-mail when Court orders or
 other documents are filed in cases in which you. are counsel of record; instead, copies ofsuch documents will be sent to you through the mail.

 SECTION Tl - CERTIFICATION
 I declare under penalty of perjury that:
 (l) All of the above information is true and correct.
 (2) I am not a resident of the State of California.lam not regularly employed in, or engaged in substantial business,
      professional, or other activities in the State of California.
 (3) I am not currently suspended from and have never been disbarred from practice in any court.
 (4) I arn familiar with the Court's Local Civil and Criminal Rules, the Federal Rules of Civil and Criminal Procedure,
     and the Federal Rules of Evidence.
 (5) Tdesignate the attorney listed in Section III below, who is a member in good standing of the Bar of this Court and
     maintains an office in the Central District of California for the practice of Jaw, as local counsel pursuant to Local
     Rule 83-2.l.3.4.


                Dated October   (f: 201 8                               Dawn A. Ellison
                                                                        Applicant's Name {please type or print)

                                                                       ~~~~✓              '
                                                                       1   pplicam'sSigrwture




(J-64 (07/18)              APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE P/1O l/AC VICE                             Page 2 of3
woe 37381561Bv1
      Case 5:17-cv-02514-JGB-SHK Document 87 Filed 10/18/18 Page 3 of 5 Page ID #:912


SECTION III -DESIGNATION OF LOCAL COUNSEL

 Herrin ton, Robert J.
 Designee's Name (Last Name, First Name & Middle Initial)
 GREENBERG TRAURIG LLP
 Firm/Agency Name

 1840 Centmy Park East, Suite 1900                                  310-586-7700                         310-586-7800
                                                                    Telephone Number                     Fax Number

 Street Address                                                     herringtonr@gtlaw.com
 Los Angeles, CA 90067                                              E-mail Address
 City, State, Zip Code                                              234417
                                                                    Designee's California State Bar Number


 I hereby consent to the foregoing designation as local counsel, and declare under penalty of perjury that I maintain an office in the
 Central District of California for the practice of law.

               Dated October 18, 2018




 SECTION IV - SUPPLEMENT ANSWERS HERE (ATTACH ADDITIONAL PAGES IF NECESSARY)

Comi Admissions (Continued):
Court: North Carolina Admission Date: August 29, 1998 Status: Inactive. Spouse is active member of U.S. Militaiy. Due to
frequent moves, Applicant elected to voluntarily become inactive in the jurisdiction. N01ih Carolina Supreme Court Certificate
attached hereto states no order of revocation in effect and no suspension order in effect.




G-64 (07/18)               APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE                             Page 3 of3
woe 37381561Bv1

                                                                                                                   American LegalNet, Inc.  h,
                                                                                                                   W\Y\\1 .Fo1m<;\\\11kfiuwct)nl ~
Case 5:17-cv-02514-JGB-SHK Document 87 Filed 10/18/18 Page 4 of 5 Page ID #:913
Case 5:17-cv-02514-JGB-SHK Document 87 Filed 10/18/18 Page 5 of 5 Page ID #:914
